I concur in the decree dismissing the contestant's suit at his cost, being of the opinion that Edwards having failed to receive a majority of the votes cast for the office for which he was seeking the Democratic nomination was without right to contest the committee's action in declaring Pickrel, who did receive a majority of the votes, the nominee. Moreover, the contestant having failed to file suit contesting the action of the committee within 2 days *Page 636 
(48 hours) after the official promulgation of the results, this court is without authority to entertain this contest. See Brown v. Democratic Parish Committee of St. Bernard Parish et al.,183 La. 967, 165 So. 167.